Citation Nr: 0609832	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
January 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision 
(depression) by the Baltimore, Maryland Regional Office (RO) 
of the Department of Veterans Affairs (VA), and by an August 
2002 rating decision (PTSD and right knee) issued by the 
Huntington Regional Office (RO) Satellite Rating Board, on 
behalf of the RO in Baltimore, Maryland.  The claims are 
currently under the jurisdiction of the Department of 
Veterans Affairs (VA) in Baltimore, Maryland.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in Washington, D.C. in February 2006.

For the reason outlined below, these matters (in part, the 
issue concerning PTSD, as well as those concerning 
entitlement to service connection for a right knee disorder 
and for depression) are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 1999 
Board decision; a timely appeal was not thereafter initiated.

2.  The evidence added to the record since the July 1999 
Board decision bears directly and substantially upon the 
question at hand, it is neither cumulative nor redundant of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2004 
(statement of the case (SOC)) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The SOC advised him to "provide any evidence 
[in his] possession that pertains to his claim."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Although the notice provided in the SOC was 
provided to the appellant after the initial August 2002 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claim for entitlement to 
service connection for PTSD has been reopened, as further 
discussed below, and remanded, no disability rating or 
effective date will be assigned.  Thus, there is no possible 
prejudice to the claimant due to any notice deficiencies 
related to this down-stream issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation in the line of duty of 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), was revised.  According to the revised 
regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and that 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 38 C.F.R. § 4.125(a) incorporates the 4th edition 
of the DSM-IV as the governing criteria for diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A review of the service medical records shows that the 
veteran's psychiatric state was clinically evaluated as 
normal at the time of his March 1966 induction examination.  
Character behavior disorder and passive aggressive 
personality were diagnosed in November 1969.  It was 
recommended that the veteran be administratively separated 
from the military.  Clinical evaluation of his psychiatric 
state was reported to be normal at the time of examination, 
less than a week later.  

On February 1996 VA PTSD examination, the veteran informed 
the examiner that he witnessed the death of close friends 
while in Vietnam.  The supplied diagnosis was long history of 
alcohol abuse, in poor remission.  PTSD was not diagnosed.  

An April 1996 rating decision denied service connection for 
PTSD.  The veteran was notified in May 1996, and perfected a 
timely appeal to the decision.

Service personnel records on file shows that the veteran 
served with the 25th Infantry Division from March to August 
1969.

A January 1999 VA Medical Record shows a diagnosis of 
"possible" PTSD.  

A July 1999 Board decision denied service connection for 
PTSD.  The veteran did not appeal it.  The decision is final.

A January 1999 VA discharge summary, associated with the 
record subsequent to the Board's July 1999 decision, includes 
a diagnosis of PTSD.  

A February 2001 VA outpatient treatment record includes a 
diagnosis of PTSD.  

The veteran attempted to reopen his claim of entitlement to 
service connection for PTSD in June 2001.  

A VA discharge summary, showing the veteran to have been 
admitted in August and September 1996, includes a diagnosis 
of "[p]ossible" PTSD.

An October 2002 VA outpatient treatment note shows a 
diagnosis of PTSD.

In February 2003, the veteran informed VA that he witnessed 
two fellow soldiers being killed while in Vietnam.  The 
soldiers, Milford Wensel and Alton Phillips, he asserted, 
died on June 5, 1969 and June 15, 1969, respectively, while 
serving with the 25th Infantry Division.  Information 
received from the National Archives and Records 
Administration in College Park, Maryland shows that these 
two-named soldiers were in fact killed in action on the days 
in which the veteran had claimed.  

The report of an April 2004 VA PTSD examination shows that 
the examiner opined that the veteran's allegations of PTSD 
linked to service, despite some data on file indicating the 
presence of PTSD, were not well supported.  Essentially, the 
examiner noted that the required "criterion" for a 
confirmed diagnosis of PTSD was not shown.  

At his February 2006 hearing before the undersigned, the 
veteran testified that he was currently being treated at the 
VA Medical Center (VAMC) in Perry Point, Maryland, and at the 
VAMC in Baltimore, Maryland.  See page two of hearing 
transcript (transcript).  He mentioned that he was being seen 
by a new psychologist who had told him that he had PTSD due 
to his military service.  See page four of transcript.  

The July 1999 Board denial of service connection for PTSD was 
essentially based on a finding that such disability had not 
been diagnosed.  As mentioned, the July 1999 Board decision 
is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

Given the finality of the July 1999 Board action, the 
question now is whether new and material evidence has been 
presented to reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In this regard, the Board finds that the above-mentioned VA 
medical records dated in January 1999, February 2001, and 
October 2002, all including a diagnosis of PTSD, represent 
new and material evidence.  While this ultimately may be 
insufficient evidence to grant service connection, in the 
Board's opinion the finding of multiple diagnoses of PTSD in 
light of the history presented is new and material evidence 
under the particular version of 38 C.F.R. § 3.156 that is 
applicable to this case.  Therefore, the claim is reopened.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD.


REMAND

As noted, the veteran provided testimony in February 2006 
that he was currently being treated at the VAMC in Perry 
Point, Maryland, and at the VAMC in Baltimore, Maryland.  
Review of the record shows that the most recent records on 
file from these facilities are dated in March 2004 (Perry 
Point) and July 2002 (Baltimore).  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  As such, 
pertinent to all three issues currently on appeal before the 
Board, contemporaneous medical records associated with 
treatment afforded the veteran at the above-mentioned VA 
medical facilities should be obtained.  Accordingly, further 
development is in order.  38 U.S.C.A. § 5103A.  
Also concerning the veteran's claim for entitlement to 
service connection for PTSD, the Board notes that, while 
vague, the record on appeal contains statements from the 
veteran as to his purported in-service stressors.  See, for 
example, letters from the veteran received by the RO in May 
1996 and March 2004.  See also PTSD information form returned 
to VA in February 2003, and hearing transcripts dated in 
August 1996, March 1999, and February 2006.  

Given the above stressor statements, the veteran's verified 
Vietnam service, and his diagnosis of PTSD, VA had a duty to 
provide a summary of his stressor statements to the U.S. Army 
and Joint Services Records Research Center (JSRRC) and ask 
them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c) (2003); M21-1, Part VI, Ch. 
11.37(F)(4) (VA must "always send an inquiry....").  However, 
no such request has yet been made by the RO.  Therefore, on 
remand, the veteran should be asked to provide a more 
detailed statement of his stressors and a summary of that 
statement, including the facts found in the earlier stressor 
statements of record should be forwarded to JSRRC.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the three claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  The RO should take the necessary 
steps to obtain all VA treatment records 
pertaining to treatment afforded the 
veteran at the Perry Point, Maryland VAMC 
since March 2004, and at the Baltimore, 
Maryland VAMC since July 2002.  As part 
of the above development, records 
associated with treatment afforded the 
veteran by the VA psychologist he 
mentioned at his February 2006 hearing 
(see page four of transcript) are of 
particular interest, and should also be 
associated with the record.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO should contact the veteran and 
request that he provide the following 
information as to each of his stressor 
events:  the dates of the incidents (or 
at least within a 30 day time frame); and 
the names, ranks, and units of 
assignments of all persons present at the 
incidents including for the friends he 
reportedly saw killed.  Advise the 
veteran that with more complete 
information VA can better assist him in 
attempting to verify the claimed 
stressors.

4.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
files.  The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor.  The veteran must 
be informed of the results of the search.
5.  After all the development requested 
above is completed, the RO should arrange 
for the veteran to be examined by a 
psychiatric specialist other than the one 
who examined him in April 2004 to 
determine the nature and etiology of his 
current psychiatric disability, and 
specifically whether he has PTSD due to a 
verified stressor event in service.  The 
examiner should review all pertinent 
medical records in the claim files 
(including the RO's determination 
regarding a stressor event in service) 
and opine whether, at least as likely as 
not, the veteran has PTSD based on a 
credible verified stressor event(s) in 
service.  If so, the examiner should 
identify the stressor event and symptoms 
supporting the diagnosis.  If not, the 
examiner should opine whether, at least 
as likely as not, the veteran has any 
current psychiatric disorder other than 
PTSD (e.g., depression) that is related 
to his service.  The examiner should 
explain the rationale for all opinions 
given.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If any 
of the three instant issues are denied, 
the veteran and his representative should 
be provided a supplemental SOC in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


